        Case 9:19-cv-00067-DLC Document 20 Filed 05/30/19 Page 1 of 4



Matthew A. Baldassin
Jeffrey R. Kuchel
CROWLEY FLECK PLLP
P.O. Box 7099
Missoula, MT 59807-7099
Telephone: (406) 523-3600
Fax: (406) 523-3636
mbaldassin@crowleyfleck.com
jkuchel@crowleyfleck.com
Attorneys for Defendants Allegheny Casualty Company,
International Fidelity Insurance Company, First Call Bail and
Surety, Inc., and Michael Ratzburg


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

EUGENE DESHANE MITCHELL;                     Cause No.: 9:19-cv-00067-DLC
SHAYLEEN MEUCHELL, on their
own behalf and as next friend of B.M.,
             Plaintiffs,
v.
FIRST CALL BAIL AND SURETY,                  DEFENDANTS FIRST CALL
INC.; ALLEGHENY CASUALTY                     BAIL & SURETY, INC.’S,
COMPANY; INTERNATIONAL                       ALLEGHENY CAS. INS. CO.’S,
FIDELITY INSURANCE                           INT’L FIDELITY INS. CO.’S,
COMPANY; THE MONTANA                         AND RATZBURG’S MOTION
                                             TO DISMISS PLAINTIFFS’
CIVIL ASSISTANCE GROUP;
                                             COMPLAINT
MICHAEL RATZBURG; VAN NESS
BAKER, JR.; and JASON HAACK,
             Defendants.

      Defendants First Call Bail and Surety, Inc., Allegheny Casualty Company,

International Fidelity Insurance Company, and Michael Ratzburg move the Court



                                         1
           Case 9:19-cv-00067-DLC Document 20 Filed 05/30/19 Page 2 of 4



pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss certain of those

counts in Plaintiffs’ Complaint alleged against them for failure to state a claim

upon which relief can be granted, specifically Counts 1, 2, 4, 5, 6, 7, and 10.

      Pursuant to Local Rule 7.1(c), counsel for Plaintiffs have been contacted

regarding this motion and Plaintiffs have indicated that they oppose the motion to

dismiss.

      This motion is supported by the memorandum filed contemporaneously

herewith.

      Dated this 30th day of May, 2019.

                                              CROWLEY FLECK PLLP


                                              By: /s/ Matthew A. Baldassin
                                                     Matthew A. Baldassin
                                                     Jeffrey R. Kuchel

                                              Attorneys for Defendants Allegheny
                                              Casualty Co., International Fidelity
                                              Insurance Co., First Call Bail and
                                              Surety, Inc., and Michael Ratzburg




                                          2
        Case 9:19-cv-00067-DLC Document 20 Filed 05/30/19 Page 3 of 4



                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing document was served
upon the following counsel of record by the means designated below this 30th day
of May, 2019:

[ ] U.S. Mail                  Andrea R. Woods
[ ] Hand Delivery              American Civil Liberties Union Foundation,
[ ] Facsimile                  Criminal Law Reform Project
[X] ECF                        125 Broad Street, 18th Floor
[ ] Email                      New York, NY 10004
                               awoods@aclu.org

[ ] U.S. Mail                  Alex Rate
[ ] Hand Delivery              Elizabeth Ehret
[ ] Facsimile                  American Civil Liberties Union of Montana
[X] ECF                        Foundation Inc.
[ ] Email                      P.O. Box 9138
                               Missoula, MT 59807
                               ratea@aclumontana.org
                               ehrete@aclumontana.org

[ ] U.S. Mail                  Toby J. Marshall
[ ] Hand Delivery              Beth E. Terrell
[ ] Facsimile                  Blythe H. Chandler
[X] ECF                        Terrell Marshall Law Group, PLLC
[ ] Email                      936 N. 34th Street, Suite 300
                               Seattle, WA 98103
                               tmarshall@terrellmarshall.com
                               bterrell@terrellmarshall.com
                               bchandler@terrellmarshal.com

[X] U.S. Mail                  Vanness Baker
[ ] Hand Delivery              310 Courtyard Circle, #3
[ ] Facsimile                  Corvallis, MT 59828
[ ] ECF
[ ] Email




                                        3
      Case 9:19-cv-00067-DLC Document 20 Filed 05/30/19 Page 4 of 4



[X] U.S. Mail               Montana Civil Assistance Group
[ ] Hand Delivery           Attn: Vanness Baker
[ ] Facsimile               310 Courtyard Circle, #3
[ ] ECF                     Corvallis, MT 59828
[ ] Email


                                       /s/ Matthew A. Baldassin
                                       Matthew A. Baldassin




                                   4
